Por guaNto llamado hoy para vista el presente recurso de mandamus el demandado por conducto del Fiscal de este tribunal se a'llanó a la petición,-
*927Poe ouaNto el peticionario, visto el allanamiento del de-mandado, solicitó la expedición del anto perentorio;
Poe cuanto los méritos del caso así lo requieren; ■
Por tanto, expídase anto perentorio de mandamus .diri-gido al Hon. Manuel Rodríguez Serra, Juez del Segundo Distrito de la Corte de Distrito de San Juan, para que so-bresea inmediatamente el proceso que por homicidio involun-tario fué iniciado contra el peticionario, ya que la acusación fué radicada en dicha corte en junio 13 de 1924, después de sesenta días de haber sido arrestado, y el juicio no se ha se-ñalado dentro del término de ciento veinte días fijado por la ley, no demostrándose que exista justa causa para la dila-ción. Expedido el auto.